                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CAROL ROUGVIE, et al.                             CIVIL ACTION

                      vs.                          NO. 15-724

 ASCENA RETAIL GROUP, INC., et al.



                                            ORDER
        AND NOW, this 12th day of February 2019, upon considering the Class Plaintiffs' and

Defendants' joint Motion (ECF Doc. No. 344) for an order allowing additional cash distribution

to Class Members who filed affirmative claims and approval of cy pres distribution of remaining

money from $50.8 Million Settlement Fund, Class members Barbara Comlish and Kathryn Artlip's

Response (ECF Doc. No. 347) requesting disgorgement of settlements paid to five of the six

objector-appellants, Responses to the requested disgorgement (ECF Doc. Nos. 365, 367, 368, 372,

373, 376, 377, 378, 381, 383, 385, 388, 389, 390, 391, 392, and 393), following our December 13,

2018 oral argument on distribution and our January 22, 2018 show cause hearing on disgorgement,

and for reasons in the accompanying Memorandum, it is ORDERED the parties' joint Motion

(ECF Doc. No. 344) is GRANTED in part as to a supplemental distribution to the Class but

DENIED in part as to a cy pres distribution without prejudice:

       1.      We deny Class Members Barbara Comlish and Kathryn Artlip's request for

disgorgement of funds incorporated in their Response (ECF Doc. No. 347) paid by Class Counsel

from its funds to five of the six objector-appellants in exchange for dismissing appeals in 2017;

       2.      The Claims Administrator shall immediately begin preparing to distribute the

balance remaining in the Settlement Fund net of an agreed good faith estimate of funds necessary
to compensate Class Counsel and the Claims Administrator for detailed services and incurred costs

incurred from November 2018 until final distribution;

         3.      On or before February 19, 2019, the parties shall jointly move for approval of the

specific distribution to the approximately 600,000 Class Members who filed affirmative claims

before our July 29, 2016 Order consistent with today's Orders supported by the Claims

Administrator's detailed affidavit of distribution calculations and anticipated costs of distribution

including reasonable attorney's fees and Claims Adminstrator expenses from the Settlement Fund;

         4.      The joint motion shall also seek approval of a proposed cover letter to be sent to

each of the Class Members who filed affirmative claims with the check representing the pro rata

distribution describing: the reasons for this supplemental distribution in an understandable manner

to encourage each recipient to cash their supplemental check within ninety days, attaching this

Order, and specifically advising each recipient of their right to this supplemental distribution;

        5.       Opposition to the parties' joint motion for approval shall be filed no later than

February 25, 2019; and,

        6.       No earlier than one hundred days after issuing the supplemental distribution checks

to the Class Members, the parties shall jointly move for our approval of a final accounting and

plan of distribution, including supplemental costs to the Claims Administrator, Class Counsel's

attorney's fees, and for the balance in the Settlement Fund, including through a supplemental

distribution if feasible, cy pres to the nominated charities providing services to pre-teens, or

alternative relief.




                                                 2
